Citation Nr: 1723308	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-12 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 60 percent for chronic interstitial cystitis, to include dysuria and dysplasia.

2.  Entitlement to an initial rating higher than 50 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 2002 to December 2006.

These matters initially came before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The case is currently under the jurisdiction of the St. Petersburg, Florida, RO.

In July 2010, the Board remanded these matters to schedule the Veteran for a Board hearing before a Veterans Law Judge (VLJ); that hearing was held before a VLJ in April 2011. A transcript of that hearing is associated with the claims file.  The VLJ who held that hearing is no longer available to participate in this decision.  The Board informed the Veteran of that fact and her right to have another hearing before a different VLJ in an April 2016 letter; that letter also informed her that if she did not respond within 30 days the Board would proceed as if she did not want another hearing.  The Veteran has not responded to that letter and the Board will proceed with adjudication at this time.

In February 2012, the Board denied the appeal for an initial rating higher than 50 percent for migraine headaches and remanded the remaining matters on appeal for further development.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 memorandum decision, the Court set aside the Board's February 2012 decision, in part, and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In a March 2014 decision, the Board granted a total disability rating based on individual unemployability due to service connected disabilities (TDIU); no effective date was assigned by the Board.  The Board also remanded the issues of increased ratings for chronic interstitial cystitis and migraine headaches for further development.  

In a July 2014 rating decision, the AOJ awarded a TDIU beginning April 8, 2008, which is the first date on which the Veteran was awarded service connection for a disability.  Accordingly, as the earliest possible effective date for TDIU was awarded by the AOJ, that is considered a full grant of the claim and the Board will no longer address that issue in this decision.

In July 2016, the Board again remanded these issues for further development.

In an August 2013 rating action, the RO determined that an overpayment had been created by a change in the Veteran's dependents.  The Board acknowledges that the Veteran has perfected an appeal as to the validity of the debt; however that issue has not yet been certified to the Board.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2016).  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  As the required notifications have not been sent as to this issue that the Veteran perfected in May 2017, the Board declines to take any further action on that issue at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  


FINDINGS OF FACT

1.  The Veteran's chronic interstitial cystitis, to include dysuria and dysplasia, have been rated at 60 percent disabling (the maximum schedular rating).  Her cystitis symptoms do not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

2.  The Veteran's migraine headaches have been rated at 50 percent disabling (the maximum schedular rating).  Her migraine headaches do not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an extraschedular rating for the Veteran's service-connected chronic interstitial cystitis, to include dysuria and dysplasia, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 7512; 38 C.F.R. § 3.321(b)(1) (2016).

2.  The criteria for entitlement to an extraschedular rating for the Veteran's service-connected migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 8100; 38 C.F.R. § 3.321(b)(1) (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  

A standard letter dated in May 2008 satisfied the duty to notify provisions.

In addition, the Board finds that the duty to assist a claimant in the development of her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service VA and private records.  Pursuant to the Board's most recent remand, the Veteran was requested to identify any sources of private treatment for her disabilities and to provide necessary releases to enable VA to obtain such records.  She did not respond to this request.  The Veteran was afforded VA medical examinations in June 2008 and May 2013, which included findings as to the nature and symptomatology of the disabilities in question.  The findings on these examinations are responsive to the relevant rating criteria.  No prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated that her disability has increased in severity since the most recent examinations of the specific disabilities.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

II.  Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1).  

The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptomatology of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Chronic Interstitial Cystitis

The Veteran's interstitial cystitis with dysuria and dysplasia has been rated by the RO under the provisions of 38 C.F.R. § 4.115, Diagnostic Code 7512.  The Veteran has been assigned the maximum 60 percent schedular rating for this disability throughout the appeals period.  That 60 percent evaluation is warranted for cystitis requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Id.

On VA examination in June 2008, the examiner stated that the Veteran reported that "she forces herself to go to the bathroom every 30 minutes whether she feels like going or not and this is her complaint at this point."  The examiner noted that the Veteran had not been hospitalized for the disability and that "during the day she does not have a problem with incontinence."

At her hearing in April 2011, the Veteran testified that approximately four times per year, her interstitial cystitis sends her to the hospital because either the pain is so unbearable or she is unable to hold urine.  She also testified that she sometimes completely loses control of her bladder.  She testified that even on good days, she leaks urine and that she has to wear depends and absorbent pads.  

On VA examination in May 2013, the Veteran reported that her bladder condition had progressively worsened over time.  She had "failed a variety of treatments most recently Botox injections.  She requires self catheterization several times a day (maximum of 5x/day) due to urinary retention.  The urinary retention began after she completed the Botox injections."  She had urinary leakage that required absorbent material which must be changed more than four times per day.  Her daytime voiding interval was less than one hour and she awoke at night to void five or more times.  The examiner noted that the Veteran's chronic interstitial cystitis would present functional impairments that would impact employment that could not accommodate convenient access to restrooms.

Pursuant to the Board's previous remand, the case was referred to the Director of VA Compensation Service for an opinion as to whether an extraschedular rating was warranted.  In April 2017, the Director of the VA Compensation Service provided the following statement:

The Veteran has at all relevant times been assigned the maximum evaluation for chronic interstitial cystitis....Private vocational evaluation for cystitis identified symptoms of dysuria and dysplasia as factors contributing to the Veterans inability to maintain substantially gainful employment.  Further medical evidence is not available as the Veteran failed to cooperate with VA's request for private records of care or release forms.  Available records do not provide evidence of frequent hospitalizations for cystitis....

The determination regarding an extra-schedular evaluation for cystitis turns on whether the condition presents an unusual disability picture with such related factors as marked interference with employment as to render impractical the application of the regular schedular standards.  The symptoms of cystitis present in this case are contemplated by the rating schedule and the Veteran is compensated at 60 percent for voiding frequency, incontinence, need for absorbent materials and requirement for use of an appliance.  In this case, the symptoms do not present an unusual disability picture....

38 C.F.R. § 3.321(b) provides for compensation on an extra-schedular basis for Veterans with service-connected disabilities, which presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Evidence does not show the Veteran's disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

Accordingly, entitlement to a higher level of compensation for chronic interstitial cystitis, to include dysuria and dysplasia...on an extra-schedular basis pursuant to the provisions of 38 C.F.R. § 3.321(b) is denied. 

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected interstitial cystitis.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's functional impairment is adequately addressed by the rating criteria under Diagnostic Code 7512, which contemplate the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The May 2013 VA examiner noted that the Veteran's chronic interstitial cystitis would present functional impairments that would impact employment that could not accommodate convenient access to restrooms.  The Veteran has been in receipt of a TDIU throughout the relevant appeals period.  Thus, she has been compensated for her inability to maintain employment due to her service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2015).  The Court in Johnson noted that an extraschedular rating "performs a gap-filling function" and "accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  See Johnson, 762 F.3d at 1366.

Finally, the record does not show frequent periods of hospitalization due to the Veteran's interstitial cystitis.  

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's interstitial cystitis and that even if it were not, the record does not reflect such an exceptional or unusual disability picture as to compel the award of an extraschedular disability in the interest of justice.  Therefore, the Board finds that the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Migraine Headaches

The Veteran's migraine headaches have been rated by the RO under the provisions of Diagnostic Code 8100.  Under this regulatory provision, a rating of 50 percent is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

Prostrating means causing extreme exhaustion, powerlessness, debilitation or incapacitation with substantial inability to engage in ordinary activities.  M21-1, III.iv.4.G.7.b.  Completely prostrating means extreme exhaustion or powerlessness with essentially total inability to engage in ordinary activities.  Id.  Severe economic inadaptability denotes substantial work impairment, but it does not denote an inability to work.  M21-1, III.iv.4.G.7.e.; Pierce v. Principi, 18 Vet. App. 440 (2004).

On VA examination in June 2008, the Veteran reported that she gets about one migraine headache per month.  Usually it can last three to four hours, however the longest one lasted two weeks and the most recent one lasted four days.  She reported that the pain begins behind the right eye and this is a trigger telling her she is about to get a migraine headache.  If she sees a black spot this is a signal that again the migraine headache is about to occur but that it will be a severe one.  If there is no black spot it is usually a shorter headache.  This is her aura.  Following that the pain will begin radiating from behind the eye all the way back to the back of her head and covering the entire right side of her head.  With the headaches she does experience nausea but usually no vomiting.  She is very sensitive to light.  She is sensitive to touch around her head, noises and smells, and in fact she stated that flowery odors can trigger headaches.  When the headache does occur she will go into a dark quiet room.  She puts warm compresses over the right eye and she just rests.  She said rarely can she sleep.  Within three to four hours she is usually functional again but during the headache she is prostrated and incapacitated.  Her husband has to come home if he is at work and take care of their child.  She states if it gets into days she will go to the emergency room.  She does have morphine.  She rarely uses that for a headache but she has before as well as going to the emergency room for injections.  Usually she will use over the counter Excedrin for the less severe migraines.  She states when she was pregnant she would get the headaches weekly.  After the headache resolves she states for a day or two she feels like she has generalized fatigue, body aches, flu symptoms.  The severity of the headaches are 7/10 for the less severe and 10/10 for the very severe.  90% of the time she states she is able to take over the counter Excedrin and get relief in three to four hours.  

At her April 2011 Board hearing, the Veteran testified that she received Botox injections around her eyes all the way toward her mid back; but she had an odd reaction to them.  She was supposed to have the injections every three to four months; but the numbing lasted eight months.  According to the Veteran, her neurologist is going to wait to see if she has nerve damage before proceeding any further.  In any case, she testified that the injections didn't help with her migraines; but did relieve some of the tenderness in her back.  She testified that she has also had acupuncture done; and that she was currently taking Naproxen. 

The Veteran explained that she gets two types of migraines.  The first type she described as manageable.  She stated that she experiences this type of migraine once or twice per week.  They last from a few hours to a full day.  She is able to go to work and deal with them.  The other type of migraine is more severe.  This second type of migraine occurs approximately twice per month and each can last up to three days.  They are accompanied by vomiting, sensitivity to light and smells, and a blind spot in her right eye; and she stated that she is not able to function (work, drive, take care of her child, etc.) when she experiences these.

On VA examination in June 2013, the Veteran reported she had required ongoing care and treatment for her migraine headaches condition.  She was currently experiencing episodes two to three times per month lasting a couple of days.  She had "failed a variety of treatment modalities including acupuncture and oral medications.  Currently uses Pregabalin for her headaches with varying effect."  The examiner noted characteristic prostrating attacks more than once per month, involving nausea, sensitivity to light, sensitivity to sound, and vision changes.  The examiner noted that the Veteran's migraine headaches condition "would present functional impairment that would impact physical and sedentary employment as she describes the headaches as disabling."  

Pursuant to the Board's previous remand, the case was referred to the Director of VA Compensation Service for an opinion as to whether an extraschedular rating was warranted.  In April 2017, the Director of the VA Compensation Service provided the following statement:

The Veteran has at all relevant times been assigned the maximum evaluation for...migraine headaches....VA examinations dated July 2008, May 2013 describes headaches occurring monthly, three to four hours consisting of aura (seeing a black spot), pain, nausea photophobia, sensitivity to touch, sensitivity to odors and sweets.  Relief is sought by going to a dark, quiet room, applies a warm compress and rests.  Activities are precluded.  Examiner described her headaches as prostrated and incapacitating at these times.  Recovery stems for a day or two with residual fatigue, body aches and flu-like symptoms.  The exams go on to note sensitivity to sound, headache pain lasting two days, characteristic prostrating attacks more than monthly, very frequent prostrating and prolonged attacks.  Functional impairment described as impacting the Veterans ability to perform physical or sedentary employment.  Available records do not provide evidence of frequent hospitalizations for headaches.... 

As for migraine headaches, the Veteran does not assert and the record provides no evidence of frequent hospitalizations for headaches, therefore we must determine whether the migraine headaches present an unusual disability picture with such related factors as marked interference with employment as to render impractical the application of the regular schedular standards.  The M21-1MR suggests that disturbances of vision are for consideration in the determination of whether or not a veteran has experienced prostration.  In this case, the Veterans 50 percent evaluation is based on the conclusion the Veteran experiences characteristic attacks.  It was concluded that the loss of vision was a characteristic manifestation of an attack that results in prostration.  Having conceded that the Veteran experiences very frequent and completely prostrating attacks, including the loss of vision, it does not appear that the loss of vision would represent an unusual disability picture.  Furthermore, the Veteran has at all relevant times been in receipt of a total evaluation based on individual unemployability. 

38 C.F.R. § 3.321(b) provides for compensation on an extra-schedular basis for Veterans with service-connected disabilities, which presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Evidence does not show the Veteran's disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

Accordingly, entitlement to a higher level of compensation for...migraine headaches on an extra-schedular basis pursuant to the provisions of 38 C.F.R. § 3.321(b) is denied. 

A migraine headache is "an often familial symptom complex of periodic attacks of vascular headache, usually temporal and unilateral in onset, commonly associated with irritability, nausea, vomiting, constipation or diarrhea and often photophobia... often with prodromal sensory (especially ocular) symptoms."  Dorland's Illustrated Medical Dictionary, 1183 (31st ed. 2007).  Thus, while the specific manifestations of migraine headaches are not spelled out in the rating criteria, they are inherent in the applicable diagnosis itself.  The Veteran's identified symptomatology is comparable to other individuals diagnosed with migraine headaches and the Board finds that the criteria used to rate the severity of migraine headaches based on the frequency of prostrating attacks are not inadequate to describe the severity and symptomatology that the Veteran has expressed.  The impairment associated with the Veteran's migraine headache disability is adequately assessed by the rating schedule, which reasonably describes her disability level.  Specifically with respect to the Veteran's report of vision loss associated with her migraines, the Board notes that ocular symptoms are part of the diagnosis for migraine headaches; thus it is reasonable to conclude that the "completely prostrating" attacks contemplated by the 50 percent rating assigned would include such symptomatology.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The rating criteria expressly contemplate interference with employment up to and including "severe economic inadaptability."  Thus, while the Veteran's migraines may be considered to be productive of employment difficulties resulting in severe economic inadaptability, this does not merit extraschedular consideration based on the rating schedule.  

The June 2013 VA examiner noted that the Veteran's migraine headaches condition "would present functional impairment that would impact physical and sedentary employment as she describes the headaches as disabling."  This statement is consistent with a finding of severe economic inadaptability due to the Veteran's migraine headaches, as contemplated by the 50 percent schedular rating.  

The Board notes that the Veteran has been in receipt of a TDIU throughout the relevant appeals period.  Thus, she has been compensated for her inability to maintain employment due to her service-connected disabilities.  The Court in Johnson noted that an extraschedular rating "performs a gap-filling function" and "accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  See Johnson, 762 F.3d at 1366.

Finally, the record does not show frequent periods of hospitalization due to the Veteran's migraine headaches.  

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's migraine headaches and that even if it were not, the record does not reflect such an exceptional or unusual disability picture as to compel the award of an extraschedular disability in the interest of justice.  Therefore, the Board finds that the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating higher than 60 percent for chronic interstitial cystitis, to include dysuria and dysplasia, is denied.

An initial rating higher than 50 percent for migraine headaches is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


